ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The motion for rehearing in this case challenges the sufficiency of the evidence in numerous respects to support the submission of the case to the jury and the verdict returned. The State’s evidence on the subject is ample, if believed by the jury, to sustain every issue. Mr. Fuller, whose home was entered, together with his wife and other members of the *384family, positively identified Mangum as being the party who entered their home. They saw him as he was chased from room to room and finally broke out through a closed screen door. A large flashlight illuminated the room and he was visible to the witnesses who were within a few feet of him. The evidence as to the time of day was positive, Mrs. Fuller testifying that it was three o’clock in the morning and that it all took place in the darkness. The torn screen on the window indicated the place he entered the house and supported the issue of “breaking.”
We have considered each and every issue raised in the motion for rehearing- and find nothing that requires further discussion. We believe that a correct conclusion was reached in the original opinion. Unfortunate as the case may appear to be, the matters at issue are questions of fact for the jury.
The motion for rehearing is overruled.